DETAILED ACTION
Summary
This is a Non-Final Office Action for the application filed on 10/28/2020, Claims 1-15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
P0026 and P0027: Door panel and cylinder storage compartment both labeled 26  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over DIAS et al. (US 2015/0122688 A1) in view of Ryan et al. (US 10,499,774 B1) and Khajavi et al. (US 2018/0280554 A1)

	Regarding Claim 1, DIAS et al. discloses a container containing an ultraviolet treatment action element (p0039) for containing non-consumable products. The sanitizing cup (abstract, p0039), comprising; a cup base (base 202C, Fig. 3A, designed for cup holder, p0009); a sanitizing compartment extending at least partially from the cup base (retainer space 208, Fig. 3A), the sanitizing compartment having a sanitizing area (inner retainer body 202B, Fig. 3A) at least partially enclosed by a compartment wall (outer retainer body 202A, Fig. 3A), wherein the sanitizing area is configured to store an object to be sanitized (p0009-p0010). DIAS et al. fails to explicitly disclose the sanitizing cup containing (1) a hand sanitizer dispenser extending at least partially from the cup base, the sanitizing compartment, or from both the cup base and the sanitizing compartment. 
	Ryan et al. discloses a liquid dispenser designed to fit a car holder for dispensing a liquid such as hand sanitizer (abstract). The cup sanitizer (abstract), comprising; (1) a hand sanitizer dispenser extending at least partially from the cup base, the sanitizing compartment, or from both the cup base and the sanitizing compartment (receptacle 12 extending form bottom 14, Col. 3, Lines 29-33, Fig. 1-4). Advantageously, incorporating a hand sanitizer dispenser extending from a cup base allows the dispenser to fit a cup holder and is easily accessible in vehicles (Col. 2, Lines 1-5). 
	Khajavi et al. discloses a sterilization assembly comprising both a UV sterilizing compartment and a hand sanitizer dispenser (abstract). Advantageously, combining a UV sterilizing compartment and hand sanitizer dispenser reduces the occurrence of bacterial contamination resulting from the use of unclean personal items (p0010). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to combine the UV sterilizing cup taught by DIAS et al. with the liquid dispensing cup taught by Ryan et al. in seeking to further reduce bacterial contamination as suggested by Khajavi et al. 

Claims 2, 6, 7, 9, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over DIAS et al. (US 2015/0122688 A1) in view of Ryan et al. (US 10,499,774 B1) and Khajavi et al. (US 2018/0280554 A1), as applied to Claim 1 above

	Regarding Claim 2, modified DIAS et al. makes obvious the sanitizing cup of Claim 1 and further discloses wherein the sanitizing compartment includes an ultraviolet-C (UVC) light source (includes UV treatment action element, p0039).

	Regarding Claim 6, modified DIAS et al. makes obvious the sanitizing cup of Claim 1 and further discloses wherein the sanitizing area is at least partially U-shaped (Fig. 3A) and configured to store a mask as the object to be sanitized (capable of storing non-consumable products including face masks, p0009). 

	Regarding Claim 7, modified DIAS et al. makes obvious the sterilizing cup of Claim 1, but is deficient in explicitly disclosing (1) a height of the cup base is configured to be greater than a depth of a vehicle cup holder. Ryan et al. is relied upon, as above, to teach the hand sanitizer dispenser (abstract) and cup base (receptacle 12) and to further teach (1) wherein a height of the cup base is configured to be greater than a depth of a vehicle cup holder (receptacle 12 acts as base and is designed to fit in a cup holder, Fig. 2, Col. 3 Lines 29-33). Advantageously, having the height of the cup base be greater than the depth of a vehicle cup holder allows the user to store the dispenser within a vehicle cup holder (Col. 3, Lines 29-33). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to make the height of the cup base greater than the depth of a cup holder in seeking to allow for the device to be stored in a cup holder as suggested by Ryan et al. in the combined UV sterilizing cup and hand sanitizer dispenser taught by DIAS et al. and Khajavi et al.

	Regarding Claim 9, modified DIAS et al. makes obvious the sterilizing cup of Claim 1, but is deficient in explicitly disclosing (1) a reservoir for hand sanitizer is located in the cup base. Ryan et al. is relied upon, as above, to teach the hand sanitizer dispenser (abstract) and cup base (receptacle 12) and to further teach (1) wherein a reservoir for hand sanitizer is located in the cup base (hand sanitizer L stored in receptacle 12, Fig. 4). Advantageously, incorporating a reservoir for hand sanitizer in the cup base allows the device to fit a cup holder while also providing a space for the hand sanitizer to be stored (Col. 3, Lines 20-33). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to include a hand sanitizer reservoir in the cup base in seeking to allow the device to store hand sanitizer while also fitting into a cup holder as suggested by Ryan et al. in the combined UV sterilizing cup and hand sanitizer dispenser taught by DIAS et al. and Khajavi et al. 

	Regarding Claim 10, modified DIAS et al. makes obvious the sterilizing cup of Claim 1, but is deficient in explicitly disclosing (1) wherein the hand sanitizer dispenser includes a drip wall, a sanitizer backing wall, and an overhanging dispensing wall. Ryan et al. is relied upon, as above, to teach the hand sanitizer dispenser (abstract) and to further teach (1) wherein the hand sanitizer dispenser includes a drip wall (collection pool 32, Fig. 2), a sanitizer backing wall (back of domed cap 62, Fig. 4), and an overhanging dispensing wall (discharge port 58, Fig. 4). Advantageously, incorporating an opening in the dispenser (opening 68, Fig. 4) including a drip wall, backing wall, and an overhanging dispensing wall allows for the user to place their hand in the opening and catch any dispensed liquid that misses the user’s hand (Col. 4, Lines 55-58). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to include a drip wall, a sanitizer backing wall, and an overhanging dispensing wall in seeking to improve the application and dispensing of hand sanitizer as suggested by Ryan et al. in the combined UV sterilizing cup and hand sanitizer dispenser taught by DIAS et al. and Khajavi et al. 

	Regarding Claim 12, modified DIAS et al. makes obvious the sterilizing cup of Claim 1 and further discloses the sanitizing cup further comprising a sanitization status indicator configured to indicate a sanitizing status relating to the object to be sanitized (Fig. 10A, Display element 612 shows the status of the ultraviolet action element, p0039).

	Regarding Claim 13, modified DIAS et al. makes obvious the sterilizing cup of Claim 1 and further discloses the sanitizing cup further comprising a cup lid configured to at least partially enclose the sanitizing area (Lid 300).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over DIAS et al. (US 2015/0122688 A1) in view of Ryan et al. (US 10,499,774 B1) and Khajavi et al. (US 2018/0280554 A1), as applied to Claim 2 above, and further in view of CHEN (CN110639036A)

Regarding Claim 3, modified DIAS et al. makes obvious the sterilizing cup of Claim 2 and further discloses the sterilizing cup including an ultraviolet light source (includes UV treatment action element, p0039). DIAS et al. is silent on (1) the UVC light source being configured to form a U-shaped light distribution coming from the compartment wall.
CHEN discloses a sterilization container built into a car holder (Pg. 1, Summary of the invention, para 2) wherein the ultraviolet-C (UVC) light source (UV light generator 14) is (1) configured to form a U-shaped light distribution coming from the compartment wall (light cover 15 is bowl-shaped allowing light to travel through in parallel, Pg. 4, para 6, Fig. 3). Advantageously, adding a shaped cover allows for different optical effects such as directing the light in parallel to the domed cover (Pg. 4, para 6). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to create a U-shaped light distribution coming from UVC element on the compartment wall in seeking to direct optical paths as suggested by CHEN in the combined UV sterilizing cup and hand sanitizer dispenser taught by DIAS et al. in view of Ryan et al. and Khajavi et al.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over DIAS et al. (US 2015/0122688 A1) in view of Ryan et al. (US 10,499,774 B1), Khajavi et al. (US 2018/0280554 A1), and CHEN (CN110639036A), as applied to Claim 3 above

	Regarding Claim 4, modified DIAS et al. makes obvious the sterilizing cup of Claim 3, but is silent on (1) the compartment wall being a sidewall so light from the ultraviolet-C (UVC) light source is configured to be directed more toward a sanitizer backing wall opposite the sidewall. CHEN is relied upon, as above, to teach the UVC light source (UV light generator 14) and to further teach (1) the compartment wall being a sidewall (walls of accommodating section 210, Fig. 3) so light from the ultraviolet-C (UVC) light source is configured to be directed more toward a sanitizer backing wall opposite the sidewall (dome light cover 15 directs UVC more towards sanitizer backing walls of accommodating section 210 than mounting wall portions 211). Advantageously, adding a shaped cover allows for different optical effects such as directing the light path in parallel to the domed cover (Pg. 4, para 6). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to direct the light path of the UVC light in seeking to direct UVC more toward a sanitizer backing wall opposite the sidewall as suggested by CHEN in the combined UV sterilizing cup and hand sanitizer dispenser taught by DIAS et al. in view of Ryan et al. and Khajavi et al.

	Regarding Claim 5, modified DIAS et al. makes obvious the sterilizing cup of Claim 3, but is silent on (1) the compartment wall being a bottom wall so light from the ultraviolet-C (UVC) light source is configured to be directed more toward an opening in the sanitizing compartment opposite the bottom wall. CHEN is relied upon, as above, to teach the UVC light source (UV light generator 14) and to further teach (1) wherein the compartment wall is a bottom wall (top of base body 11, Fig. 3) so light from the ultraviolet-C (UVC) light source is configured to be directed more toward an opening in the sanitizing compartment opposite the bottom wall (UVC directed through dome light cover 15 towards opposing opening cover 26, Fig. 3). Advantageously, adding a shaped cover allows for different optical effects such as directing the light path in parallel to the domed cover (Pg. 4, para 6). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to direct the light path of the UVC light in seeking to direct UVC more toward an opening in the sanitizing compartment opposite the bottom wall as suggested by CHEN in the combined UV sterilizing cup and hand sanitizer dispenser taught by DIAS et al. in view of Ryan et al. and Khajavi et al.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over DIAS et al. (US 2015/0122688 A1) in view of Ryan et al. (US 10,499,774 B1) and Khajavi et al. (US 2018/0280554 A1), as applied to Claim 1 above, and further in view of CHEN (CN110639036A)

	Regarding Claim 8, modified DIAS et al. makes obvious the sterilizing cup of Claim 1, but is silent on (1) the cup base being integrally built into an interior panel for a vehicle. 
	CHEN discloses a sterilization container built into a car holder (Pg. 1, Summary of the invention, para 2) wherein (1) the cup base (base body 11) is integrally built into an interior panel for a vehicle (Pg. 4, para 1, Fig. 1). Advantageously, integrally building a cup base into an interior panel for a vehicle allows the internal components of the sterilizer to be contained in the base that defines the cavity of the cup holder (Pg. 4, para 1-3, Fig. 3). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to integrally build the cup base into an interior panel for a vehicle in seeking to create a sterilizing device defined by the cavity of a vehicles cup holder or interior panel as suggested by CHEN in the combined UV sterilizing cup and hand sanitizer dispenser taught by DIAS et al. in view of Ryan et al. and Khajavi et al.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over DIAS et al. (US 2015/0122688 A1) in view of Ryan et al. (US 10,499,774 B1) and Khajavi et al. (US 2018/0280554 A1), as applied to Claim 10 above, and further in view of Yang et al. (US 2018/0263432 A1)

	Regarding Claim 11, modified DIAS et al. makes obvious the sterilizing cup of Claim 10. Ryan et al. is relied upon, as above to teach the overhanging dispensing wall (discharge port 58, Fig. 4) and further discloses the ability to use an electrical pumping system (Col. 4, Lines 1-5). Ryan et al. fails to explicitly disclose (1) a nozzle and a sensor being located on the overhanging dispensing wall, and (2) the sensor is configured to detect a user's hand and dispense sanitizer via the nozzle.
	Yang et al. discloses a soap pump capable of dispensing hand sanitizer (p0127) and further discloses (1) a nozzle (nozzle 128, Fig. 7) and a sensor (sensor 132, Fig. 7) located on the overhanging dispensing wall (spout housing 113, Fig. 2), and (2) the sensor is configured to detect a user's hand and dispense sanitizer via the nozzle (p0061). Advantageously, incorporating a sensor and nozzle to dispense hand sanitizer allows the user to avoid touching any of the fixtures (p0003). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to include an electronic dispensing mechanism with a sensor and nozzle in seeking to provide touch-free dispensing of hand sanitizer as suggested by Yang et al. in the combined UV sterilizing cup and hand sanitizer dispenser taught by DIAS et al. in view of Ryan et al. and Khajavi et al.

Allowable Subject Matter
Claim 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art, alone or in combination, fails to teach or fairly suggest “wherein the cup lid is configured to slide between an open state in which the cup lid is situated over an overhanging dispensing wall and a closed state in which the cup lid is situated over an opening in the sanitizing compartment”, in the claimed environment.   
The closest prior art to the claimed invention is Deese (US 8,809,806).  Deese discloses a sterilization assembly comprising a UV sterilizing compartment and hand sanitizer dispenser (abstract). Deese further discloses a sterilizing compartment cover 66 and pump lid 68, but fails to disclose a lid configured to slide between an open state in which the cup lid is situated over an overhanging dispensing wall and a closed state in which the cup lid is situated over an opening in the sanitizing compartment. There is no prior art that teaches modifying Deese to have a lid configured to slide between an open state in which the cup lid is situated over an overhanging dispensing wall and a closed state in which the cup lid is situated over an opening in the sanitizing compartment that would be obvious to one with ordinary skill in the art.
Claim 15 is objected to by virtue of its dependency on Claim 14. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HWANG whose telephone number is (571)272-1076. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00 pm Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.H./Examiner, Art Unit 1799                                                                                                                                                                                                        

/SEAN E CONLEY/Primary Examiner, Art Unit 1799